The Court,
at this term, in their opinion stated, that the deeds of the 1st and 3d of September 1766, front Vansant to Jonts and others, áre to be considered as mortgages, oí dfeeds of trust, made to secure the jteymeiit; of money due to' certain creditors of Vansant; that the redeemable quality incident ttf mortgages, or {lie resulting use, was not extinguished or destroyed by the power vested in the deeds to sell the propérty.
That Bouchell, being the executor of Vansant, and having compounded the debts due on the mortgage's or deeds of trust, with the creditors of Varisant; for jn.3'00, a sum much below' the Valúe of the lands and premises, shall not take any benefit of the composition to himself; but any advantage resulting therefrom' shall devolve on the other creditors of the testator, and the right to the surplus, if any shall remain after payment of the debts, shall vest in his representatives, upon the principle,- that he who accepts a trust takes it for the benefit of the persons for whom he is trusted, and not to benefit himself. This is established on the soundest principles Of equity, with the view of removing all temptation from the trustee to promote his oWn interest by violating his trust — Decreed, that the decree of the court of chancery be reversed; also decreed, that the appellees do by a good and sufficient deed, convey to- Turner, the surviving appellant, the interest and term of years unexpired, and now to come, of a certain lease for 80 years of a certain Grist Mill',- situate, &c.- bearing date the 2tst of March 4744; and also the interest and term of years unexpired, and now to come, of another certain lease for 80 years of a. certain other Grist Mill,- situate, &c„ bearing date the 26th of April 1764. Also decreed, that the -appellees deliver to the appellant full and peaceable, possession of the- interest and terms of years unexpired, and now to come, of and in the said leases for 80 years as aforesaid, of the said' Grist' Mills herein before mentioned to be-granted' as aforesaid. Also decreed, that the appellees, executors of Bouchell, do pay to the appellant the sum of ¿£1626 16 5, current money, the said sum having been ascertained agreeably to the account hereto annexed; and that the appellees do also pay'to the'appellant the costs which accrued in the court of chancery, and in this court, and by the appellant expended and paid in the said courts, amounting to, &c. And also- decreed, that the *107chancellor make and Pass ah necessary orders for carrying this decree into full and complete effect.
The account referred to in the decree is as follows.
Dr. Sluyter Bouchell to the estate of John Vansant,
To Amount of Inventory £595 14 f
To Shallop 33 6 8
To Falconeds two Judgments 85 10 5
To Fountain's debt 2 15 0
To Sperate debts 151160!
To Cash paid on lease 40 0 0
To Cash received for negro and for Isis Irire 160 0 Q
To Rent of the mill property from March 1773 to April 1775 .it £5Q 100 0 0
£979 S ,8|
Supra Cr.
~$y Fansanfs debt on bond to Boi/chell, with interest to April 1, 1774 §5® 18 IQ
By 5 years rent of the leased property in the state of Delawpxe 305 0 0
By commission on £Q55 18 10, at 10 per cent. 65 15 10
J3y balance dye fa^sands estate 55 9' 0!
¿6979 3 Sl-
To balance dye Fansani’s estate 1 April, 1775 55 9 0|
By this amount paid to the creditors, &c. 1200 9 0
1141 10 11 £
By interest from \ April 1775 to, 3 Sepi 1783 " 576 19 6
1721 10 5|
To rent of Mill property from \ April 1775 to 4 July 1776, 62 10 0
1659 0 51
By interest on A3114410 11! from 3 Sept. 1783 till 1 January 1784 22 17 9
' 4681 18 2|
*108To rent of Mill property from l January 1781, when Jester’s lease commenced, till January 1784 4.50 0.0
To interest on «¿?150 from I, January 1782 to 1 January • 1783 9 0 0.
To interest on JS150 from 1 January 1783 to 1 January 1784, 9 0 0 - — 468 0 0
1213 18 2-¿.
-By interest on £1144 10 11 a- from 1 January 1784 till 1 January 1785 68 13 5
1282 11 7-1
To one year’s rent of Mill from 1 January 1784 to 1 January 1785 ’ ’ 150 0 0
1132 11 7s By interest on balance to 1 January 1786 67 19 1
120Ó 10 8i
To ones.year’s rent of Mill to 1 January 1786, and so on for each and every year, until the l of January 1783, at £150, and afterwards to the 1 January 1800, at £11D per annum, crediting one year’s interest on the balance due. at the end of each year down to the 1 January 1800, leaving a balance then due to Vansant’s estate of 102 8 1
Tp interest thereon from 1 January 1800 to, 1 January 1810 (a). 61 8 4
To rent of Mill from 1 January 1800 to 1 January 1810, at£H0. 1100 O 0
Tp interest on ¿0110 from 1 January 1800 to 1 January 1810 66 0 0
To do. on do. from 1 January 1801, and so on from every succeeding 1 January, until from 1 January 1809, to 1 January 181Q 297 0 0
501626 16' 5
DECREE REYERSED, &C.

 This account was slated when the court were about to pas? the decree at the last December term.